DETAILED ACTION
Response to Amendment
The Amendment filed 13 September 2022 has been entered.  Claims 1, 2, 4-9, and 17-20 remain pending in the application.  Claims 3 and 10-16 were previously withdrawn as being drawn to a non-Elected Invention.  Applicant’s Amendments to the Specification and Claims in line with the Office’s suggestions have overcome the Objections and 112 Rejections previously set forth in the Non-Final Office Action mailed 13 June 2022. 

Claim Objections
Claims 17-20 are objected to because of the following informalities:  
In independent claim 17, “configured to sequester a metal ion before the metal ion forms a polymer-metal complex with the polymer” should recite “configured to sequester a metal ion before the metal ion forms a polymer-metal complex with a polymer” (because this is the first presentation of “a polymer”).  Similarly, “a polymer” in line 10 should recite “the polymer.”  Claims 18-20 are objected to by dependency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-9, and 17-20 are rejected under 35 U.S.C. 103 as obvious over Shen ‘734 (8,236,734) (cited by Applicant) in view of Tufano (2013/0206398) (cited previously).
Regarding independent claim 1, Shen ‘734 discloses A method for treating a subterranean formation (abstract “using threshold scale inhibitors … in oilwell brines containing dissolved iron”), the method comprising: 
introducing a treatment fluid into a wellbore penetrating the subterranean formation (Col. 3, lines 45-48 “PAPEMP may be … added during hydraulic fracturing” such as where Col. 4, lines 32-34 “the scale-inhibitor system may integrate the PAPEMP and the fracture treatments into one step. In this type of treatment, PAPEMP adsorbs to the matrix surrounding the fracture face during leakoff”), the treatment fluid comprising: 
a competitive metal binder selected from the group consisting of polyamino polyether methylene phosphonic acid (Col. 2, line 66 “polyamino polyether methylene phosphates” or PAPEMP), hydoxyethylamino-di(methylene phosphonic acid), and a combination thereof; wherein the competitive metal binder is present in the treatment fluid at a concentration in a range of about 0.001% (w/w) to about 5% (w/w) (Col. 3, lines 29-31 “the PAPEMP is dissolved into an aqueous treatment fluid between about 25 ppm to about 100 ppm based on the weight of the aqueous fluid” = 0.0025-0.01 wt%); 
a polymer (Col. 4, line 40 “the fracturing fluid may be a polymer-based system”); and 
an aqueous fluid (Col. 3, line 30 “in an aqueous treatment fluid”); 
contacting a metal ion with the treatment fluid after introduction of the treatment fluid into the wellbore (e.g., Col. 3, lines 12-17 “The method places PAPEMP into a subterranean formation, which has been penetrated by a wellbore and contains an oilfield brine with a concentration of greater than 5 ppm of dissolved iron, to control the deposition of scales, selected from the group consisting of calcium carbonate, iron carbonate, calcium sulfate or a mixture thereof”); and 
binding the metal ion with the competitive metal binder (e.g., Col. 1, lines 47-50 “Threshold scale inhibitors are thought to achieve scale inhibition by adsorbing onto specific crystallographic planes of a growing crystal nucleus after a nucleation event”); and 
sequestering the metal ion before it causes deleterious effects (e.g., Col. 4, lines 41-44 “This method has the benefit of putting the treatment agent in contact with the scaling fluids before such fluids enter the wellbore where deleterious effects are commonly encountered”).
As above, Shen ‘734 broadly refers to “the fracturing fluid may be a polymer-based system” but does not actually specify if these would be anionic, cationic, or amphoteric polymers.
Nevertheless, these are typical polymers used for fracturing fluid systems.  For example, Tufano teaches “hydraulic fracturing including the steps of (a) providing a fracturing fluid by combining water, proppant, an oxidizing biocide, and a friction reducer” (abstract) wherein “Friction reducers include organic polymers such as acrylic acid and acrylamide polymers and copolymers. Friction reducers may be anionic, cationic, and nonionic. Anionic friction reducers are lower cost and are the most widely used” ([0021]) and “A friction reducer is added to a fracturing fluid to promote laminar flow of the fracturing fluid, which is important to achieve desired fracturing at lower pressures while maintaining high flow rates into the formation” ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen ‘734 to include anionic or cationic friction reducers, as in Tufano, in the “polymer-based system” of Shen ‘734, in order to “promote laminar flow of the fracturing fluid, which is important to achieve desired fracturing at lower pressures while maintaining high flow rates into the formation.”  Such a modification would necessarily include all of the advantages that would flow naturally from it, thereby including:
“introducing a treatment fluid into a wellbore penetrating the subterranean formation, the treatment fluid comprising: 
a competitive metal binder selected from the group consisting of polyamino polyether methylene phosphonic acid, hydoxyethylamino-di(methylene phosphonic acid), and a combination thereof; wherein the competitive metal binder is present in the treatment fluid at a concentration in a range of about 0.001% (w/w) to about 5% (w/w); 
a polymer capable of forming a polymer-metal complex; wherein the polymer is anionic, cationic, or amphoteric; and 
an aqueous fluid; […]
sequestering the metal ion before the metal ion forms the polymer-metal complex with the polymer.”
For example, because Shen ‘734 “has the benefit of putting the treatment agent in contact with the scaling fluids before such fluids enter the wellbore where deleterious effects are commonly encountered” (Col. 4, lines 41-44), it appears that Shen ‘734 would also sequester the metal ion before the metal ion can form a polymer-metal complex with Shen ‘734’s “polymer-based system” (Col. 4, line 40).
Regarding independent claim 17, Shen ‘734 discloses A system for treating a subterranean formation (abstract “using threshold scale inhibitors … in oilwell brines containing dissolved iron”), the system comprising: 
a treatment fluid composition (Col. 3, lines 45-48 “PAPEMP may be … added during hydraulic fracturing” such as where Col. 4, lines 32-34 “the scale-inhibitor system may integrate the PAPEMP and the fracture treatments into one step. In this type of treatment, PAPEMP adsorbs to the matrix surrounding the fracture face during leakoff”) comprising: 
a competitive metal binder selected from the group consisting of polyamino polyether methylene phosphonic acid (Col. 2, line 66 “polyamino polyether methylene phosphates” or PAPEMP), hydoxyethylamino-di(methylene phosphonic acid), and a combination thereof; wherein the competitive metal binder is present in the treatment fluid at a concentration in a range of about 0.001% (w/w) to about 5% (w/w) (Col. 3, lines 29-31 “the PAPEMP is dissolved into an aqueous treatment fluid between about 25 ppm to about 100 ppm based on the weight of the aqueous fluid” = 0.0025-0.01 wt%); 
a polymer (Col. 4, line 40 “the fracturing fluid may be a polymer-based system”); and 
an aqueous fluid (Col. 3, line 30 “in an aqueous treatment fluid”); and 
mixing equipment configured to mix the competitive metal binder, the polymer, and the aqueous fluid (Col. 4, lines 32-34 “the scale-inhibitor system may integrate the PAPEMP and the fracture treatments into one step”; e.g., Col. 4, lines 5-6 “the method comprises mixing the PAPEMP with water and injecting down the wellbore”); and 
a pump fluidly coupled to a tubular extending into a wellbore penetrating the subterranean formation, wherein the tubular is configured to circulate or otherwise convey the treatment fluid composition in the wellbore (Col. 4, lines 32-34 “the scale-inhibitor system may integrate the PAPEMP and the fracture treatments into one step”; e.g., Col. 4, lines 20-21 “A pump may be used to inject additional scale inhibitor”).
As above, Shen ‘734 broadly refers to “the fracturing fluid may be a polymer-based system” but does not actually specify if these would be anionic, cationic, or amphoteric polymers.  
Nevertheless, these are typical polymers used for fracturing fluid systems.  For example, Tufano teaches “hydraulic fracturing including the steps of (a) providing a fracturing fluid by combining water, proppant, an oxidizing biocide, and a friction reducer” (abstract) wherein “Friction reducers include organic polymers such as acrylic acid and acrylamide polymers and copolymers. Friction reducers may be anionic, cationic, and nonionic. Anionic friction reducers are lower cost and are the most widely used” ([0021]) and “A friction reducer is added to a fracturing fluid to promote laminar flow of the fracturing fluid, which is important to achieve desired fracturing at lower pressures while maintaining high flow rates into the formation” ([0020]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen ‘734 to include anionic or cationic friction reducers, as in Tufano, in the “polymer-based system” of Shen ‘734, in order to “promote laminar flow of the fracturing fluid, which is important to achieve desired fracturing at lower pressures while maintaining high flow rates into the formation.”  Such a modification would necessarily include all of the advantages that would flow naturally from it, thereby including:
“a treatment fluid composition comprising: 
a competitive metal binder selected from the group consisting of polyamino polyether methylene phosphonic acid, hydoxyethylamino-di(methylene phosphonic acid), and a combination thereof; wherein the competitive metal binder is present in the treatment fluid at a concentration in a range of about 0.001% (w/w) to about 5% (w/w) and is configured to sequester a metal ion before the metal ion forms a polymer-metal complex with the polymer; 
a polymer capable of forming the polymer-metal complex; wherein the polymer is anionic, cationic, or amphoteric; and 
an aqueous fluid [etc.].”
Regarding claim 2, Shen ‘734 discloses wherein the competitive metal binder comprises the polyamino polyether methylene phosphonic acid
Regarding claim 4, Shen ‘734 discloses wherein the treatment fluid is a fracturing fluid, acidizing fluid, polymer flooding fluid for enhanced oil recovery, or a fluid for coiled tubing milling (Col. 3, lines 45-48 “PAPEMP may be … added during hydraulic fracturing”).
Regarding claims 5-8, 18, and 19, as in claims 1 and 17, Tufano teaches “hydraulic fracturing including the steps of (a) providing a fracturing fluid by combining water, proppant, an oxidizing biocide, and a friction reducer” (abstract) wherein “Friction reducers include organic polymers such as acrylic acid and acrylamide polymers and copolymers. Friction reducers may be anionic, cationic, and nonionic. Anionic friction reducers are lower cost and are the most widely used” ([0021]) or “Friction reducers may be an acrylic-acid-AMPS-polyacrylamide terpolymer, a brine dispersion AMPS-polyacrylamide copolymer, or a non-ionic polyacrylamide polymer” ([0022]) and “A friction reducer is added to a fracturing fluid to promote laminar flow of the fracturing fluid, which is important to achieve desired fracturing at lower pressures while maintaining high flow rates into the formation” ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen ‘734 to include anionic acrylic acid, acrylamide, and AMPS-based friction reducers, as in Tufano, in the “polymer-based system” of Shen ‘734, in order to “promote laminar flow of the fracturing fluid, which is important to achieve desired fracturing at lower pressures while maintaining high flow rates into the formation.”  Such a modification would necessarily include all of the advantages that would flow naturally from it, thereby including:
 (claim 5) wherein the polymer is a polyacrylamide; and/or 
(claim 6) wherein the polymer comprises a moiety selected from the group consisting of an acrylic acid moiety, a 2-acrylamido-2-methylpropane sulfonic acid moiety, a trimethyl aminoethyl acrylate moiety, a trimethyl aminoethyl methacrylate moiety, and any combination thereof; and/or
(claim 7) wherein the polymer comprises an ethylene repeating unit including a -C(O)N(R1)2 group or a -C(O)OR2 group, where at each occurrence, R1 is independently selected from the group consisting of -H, -C2H4OH, -CH3, or -(CH2)nCH3 and where n = 0 to 25, and at each occurrence, R2 is independently selected from the group consisting of -H, a substituted or unsubstituted (C1-C20) hydrocarbyl, or a counterion selected from H, Li, Na, K, Cs, Be, Mg, Ca, Sr, Ba, Cr, Fe, Mn, Co, Ni, Cu, Ga, In, or NH4; and/or
(claim 8) wherein the polymer is anionic; and/or
(claim 18) wherein the polymer is a polyacrylamide; and/or 
(claim 19) wherein the polymer comprises a moiety selected from the group consisting of an acrylic acid moiety, a 2-acrylamido-2-methylpropane sulfonic acid moiety, a trimethyl aminoethyl acrylate moiety, a trimethyl aminoethyl methacrylate moiety, and any combination thereof.
Regarding claim 9, Shen ‘734 discloses wherein the metal ion is Fe2+, Fe3+, Cr3+, Cr4+, Al3+, Sb5+, Ti4+, Zr4+, or any combination thereof (e.g., Col. 3, lines 12-17 “The method places PAPEMP into a subterranean formation, which has been penetrated by a wellbore and contains an oilfield brine with a concentration of greater than 5 ppm of dissolved iron, to control the deposition of scales, selected from the group consisting of calcium carbonate, iron carbonate, calcium sulfate or a mixture thereof”).
Regarding claim 20, Shen ‘734 discloses “The method places PAPEMP into a subterranean formation, which has been penetrated by a wellbore and contains an oilfield brine with a concentration of greater than 5 ppm of dissolved iron, to control the deposition of scales, selected from the group consisting of calcium carbonate, iron carbonate, calcium sulfate or a mixture thereof” (Col. 3, lines 12-17).
However, it is not clear if this extends to treating rust.
Nevertheless, it appears rust are also being referred to, by virtue of the nature of scale inhibitors generally.  For example, Tufano provides evidence that Shen’s scale inhibitors would also necessarily treat rust, stating “The fracturing fluid is typically a water based solution and may comprise components such as … scale inhibitors which reduce rust formation and other deposits on the conduit” ([0003]).  Rust is well-known to be iron(III) oxide, formed from Fe2+ and Fe3+ ions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen to include “wherein the tubular comprises a portion that is rusted, wherein the rusted portion of the tubular is located such that the treatment fluid composition contacts the rusted portion as the treatment fluid composition is circulated in the tubular,” in order to use the scale inhibitors as they naturally act, inhibiting, controlling, preventing, or treating the formation of inorganic scale, thereby reducing rust formation and other deposits in the conduit.

Response to Arguments
Applicant’s arguments filed 13 September 2022 with respect to claims rejected under 35 USC § 102 over Shen (2017/0350236) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, based on Applicant’s Amendment to the claims, a new ground(s) of rejection is made under 103 over Shen ‘734 (8,236,734), and the arguments do not apply to the combination being used in the current rejection.

In the case of further Amendments, Applicant is advised to consider what are the critical features of the current Invention, and how do these critical features interact in the Invention in order to produce the unique phenomena of the Invention.  
For example, the Office observes that Shen ‘734 appears to teach using the PAPEMP only up to 0.01 wt% vs. the disclosed ranges which may be 0.05-5 wt% (e.g., p.6, lines 1-19 “For example, the concentration of the competitive metal binder in the treatment fluid may range from about 0.001 % (w/w) to about 5% (w/w), from about 0.005% (w/w) to about 5% (w/w), from about 0.01 % (w/w) to about 5% (w/w), from about 0.05% (w/w) to about 5% (w/w), from about 0.1% (w/w) to about 5% (w/w), from about 0.5% (w/w) to about 5% (w/w), from about 1 % (w/w) to about 5% (w/w), or from about 3% (w/w) to about 5% (w/w)”).
Nevertheless, Applicant is advised to beware the inclusion of New Matter.  
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674